DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/3/22, with respect to Claim 1 have been fully considered and are persuasive.  The rejection of claim 1 and dependent claims in view of the previously cited prior art has been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sapone US 2014/0070420.

Pertaining to claim 1, Sapone teaches a package device, comprising: 
a conductive pad 210; 
a protecting block 280/270, disposed on and directly in contact with the conductive pad, wherein the protecting block covers a top surface of the conductive pad and all sidewalls of the conductive pad; 
230/240/250, disposed on and directly in contact with the protecting block, and the conductive pad being electrically connected to the redistribution layer through the protecting block, wherein a bottom surface of the redistribution layer is level with a bottom surface of the conductive pad See Figure 15; and 
a solder ball 290, disposed under and directly in contact with the conductive pad.

    PNG
    media_image1.png
    390
    547
    media_image1.png
    Greyscale

Pertaining to claim 2, Sapone teaches the package device according to claim 1, wherein the conductive pad and the protecting block are formed of a same material.  Note, “of a same material” is overly broad and can be interpreted as simply “a conductive material”.  Scanlan teaches that these layers are conductive.

Pertaining to claim 3, Sapone teaches the package device according to claim 1, wherein the protecting block comprises a conductive material. [0045]

See Figure 15

Pertaining to claim 5, Sapone teaches the package device according to claim 1, further comprising an electronic device 150 see Figure 6a and [0061], disposed on the redistribution layer, wherein the conductive pad is electrically connected to the electronic device through the protecting block and the redistribution layer.

Pertaining to claim 6, Sapone teaches the package device according to claim 5, wherein the redistribution layer comprises at least one dielectric layer 230/240/250 and at least one patterned conductive layer 260, and the conductive pad is electrically connected to the electronic device through the at least one patterned conductive layer See Figure 15.

Pertaining to claim 8, Sapone teaches the package device according to claim 1, wherein the redistribution layer comprises a dielectric layer 230 and a patterned conductive layer 260, the dielectric layer has a through hole, the patterned conductive layer is filled into the through hole. See Figure 15

Pertaining to claim 9, Sapone teaches the package device according to claim 8, wherein the patterned conductive layer has a pad 110 exposed at a top surface of the redistribution layer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sapone as applied to claim 5 above, and further in view of Scanlan et al US 2015/0187710.

Pertaining to claim 7, Sapone teaches the package device according to claim 5, further comprising an encapsulation layer 220 but does not teach wherein the encapsulation layer is disposed between the electronic device and the redistribution layer.  Scanlan teaches that an encapsulant 62 can encapsulate an electronic device 24 including between the device and a redistribution layer 160.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Scanlan into the method of Sapone by positioning the electronic device above the redistribution layer such that the encapsulant encapsulates the area between the device and the redistribution layer.  The ordinary artisan would have been motivated to modify Scanlan in the manner set forth above for at least the purpose of providing additional protection for the device based off of design considerations.






Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        3/15/22